         Case 2:19-cr-02165-KWR Document 35 Filed 01/28/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT


                         FOR THE DISTRICT OF NEW MEXICO


UNITED STATES

       Plaintiff

V.                                                                 CR No. 19-2165KWR

JOEL AGUILAR VILLANUEVA,

       Defendant.



                    ORDER FOR A PSYCHOSEXUAL EVALUATION

       THIS MATTER, with the support of Defense counsel and the Assistant United States

Attorney’s Office, and the Court being fully advised of the reasons for a psychosexual evaluation

support, the Court approves the request for the psychosexual evaluation, to be conducted by Dr.

Marc A Caplan, Ph,d. of Marc A. Caplan and Associates, located at 637 N. Alameda Blvd, Las

Cruces, New Mexico 88005. The evaluation is scheduled for February 4, 2020, at 8:30 am.


       IT IS THEREFORE ORDERED that defendant be transported to Dr. Caplan’s office on

Thursday February 4, 2020, at 8:30 am, to have a psychosexual evaluation.

       IT IS FURTHER ORDERED that defendant shall pay for the evaluation.




                                            __________________________________________
                                            KEA W. RIGGS
                                            United States District Judge
